Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 10/18/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A chain master link tool comprising:  3a first lever and a second lever pivotally and releasably coupled 4together, wherein each of the first and second levers includes a first working 5portions and a second working portion, and wherein the first and second 6levers are pivotal to an extended position in which the first working portions 7face oppositely and are disposed apart and cooperatively delimit a connection 8space therebetween for connection of a master link with a roller chain 9assembly and the second working portions face oppositely and are disposed 10apart and cooperatively delimit a removal space therebetween for removal of 11the master link from the roller chain assembly respectively[[.]];
wherein when 21the master link is held in the removal space, the second working portion of 22the first lever includes a first gap adjacent thereto for receiving one of a pair 23of plates of an inner link of the roller chain assembly, and the second working portion of the second lever includes a second gap adjacent thereto for10CFP-6974 receiving one of a pair of plates of another inner link of the roller chain 2assembly;
wherein each 4of the first and second levers has a first inner peripheral wall delimiting the 5connection space and a second inner peripheral wall delimiting the removal 6space respectively, wherein the first lever includes the second inner peripheral 7wall more prominent than the first peripheral walls, and wherein the second 8lever includes the second inner peripheral wall more prominent than the first 9peripheral walls.
Claim 6 (Currently Amended) The chain master link tool as claimed in claim [[4]] 1, wherein the 16first inner peripheral walls of the first and second levers are concaved.
Claims 12-13: (cancelled)
Claim 14: The chain master link tool as claimed in claim [[13]] 5, wherein the 10first lever includes two receiving portions for receiving the master link, with 11the master link including one pin inserted in one of the two receiving portions 12and another pin inserted in the other of the two receiving portions.

ALLOWANCE
Claims 1-2, 5-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Ichikawa (US 2021/0245340), specifically figures 15-18, is the only known pair of handles releasably coupled together with a removal space for receiving the master link within.  The first and second levers of Ichikawa does not disclose a first and second inner peripheral walls wherein the first lever includes the second inner peripheral 7wall more prominent than the first peripheral walls, and wherein the second 8lever includes the second inner peripheral wall more prominent than the first 9peripheral walls.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2, 5-11, and 14-15 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723